(Page 1 of 6) Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 1 of 10

 

§.

Page 1 of 21

 

 

 

FROM TUNION PLANTERS VAULT 616 235 4985 19931 08-17 isiza 499% P.27

pts Pindecstine oe ie 3234 tan 79 AQ14206 03
Zz PU Bee Use? STATE ee be eat, . ;
Sf, Lovet Plo pgpsolt? ST. Chate cou y e . i ouOI? ;
, , 98, HAR i I My 20s, re . i

Stata of wisoar “ees ON 299- spc Above Thls Line For Recocding Date
oo REAL ESTALE DEED OF TRUST
Gith Buture Advance Clause)

1, DATE AND PARTIES. The dite of this Deed af Tus (Seourlty | ) is MARSH 2, 1398
ard the parties, thelr addresses and tax jdcndfication numbers, HF required, are as follows;
GRANTOR: RURRIW & RICHARDS, INC. ;
| _’ MISSOURI COREORATION :
| 225 S. JACKSON STREET A
BELLEVILUS, Ib 62220 . toy
TAXPAYER I.D. #: 43+1242926 ‘

(1 J cheeked, refer to the attached Addendum incorporated herein, for additional Crantors, thalr signatures and
ackpowlodgments.

 

TRUSTEE: DAVID A, DOERING
182 MMRYLAND AVENUZ . :
ST, IOOIS, MO 63105 ‘

i LENDER: UNION PLANTERS BANK, NATIONAL ASSOCIATION
ORGANIZED AND EXISTING UNDER (NE LAWS OP HE UNITED STATES OF AMERICA |
. 0102 MARYLAND AVE.
ST, LOUIS, HO 63108
TAXPAYER I.D. $2 XX-XXXXXXX

. t
ko . cod and valuable consideratlon, the recelptand sufficiency of which is atknowledged, end to
| BR * OE eel oe (defined below) and Grantoc's performancs under this Seeurity Instrument, Grantor irrevocably I
% grants, bargalas, sells and conveys to Trustes, In trust for the benefit of Lender, with pewer: of sale, the following
described property: LOT NO. 15 OF “ASEND'S IST ADDITION TO.THE TOWN {NOW CITY) OF
BELLEVILLE} REFERENCE BEING HAD TO ‘THE PLAT THEREOF RECORDED IN THE RECORDER'S
» OFFICE OF ST. CLAIR COTY, ILLINOIS, TN BOOK OF DEEDS “T" Qt PAGE 195. 3

; _ SITUATED IN ST. CLAIR COUNTY, TLEINOIS. ‘4 a
OS -A1-0- (CSO34 ; ss,

 

ST... GAR
The property is located in ay at

‘ 225. Bn. TCHR, STREET ccsaveedsnsssenscsy) +e PMEMADAE, . cscssestsstsacsorseeey DL seer AAO R Da seeuservenser
(Address) j cry) ¢21P Coda}

Together with all rights, easements, sppurtensnces, royalties, mineral nights, off and pat tights, exons, timber, all
. diversion payments or third party payments mide to crop producers, all water und riparian rights, wells, ditches,
reservolrs, and water stock and all exiating and fuvure imp 1 fixtures, and repl thet may ow,
or at any tme In the fatura, ba part of che zeal extate described above (a}] rofocred to as “Property”).
. 3. MAXIMUM OBLIGATION LIMIT. The total principal amount secured by this Security Instrument ai any one time shall
"not exceed $ 2992000100. vecscsresesereereenen » This Imitation of amount doos not include interest and other fees
and charges valldly made pursuant to this Security Instrument, Also, this limitation does net apply to advances made under |
the terms of this Securlty Instroment to protect Lender's security and to perform any of the covenunts contetned in this
Security Instrument,
4 SECURED DEBT AND FUTURE ADVANCES. Tho term "Secured Deht" Is defined os fellows;
A. Debt focurred under the terme of all promissory-note(s), contracl{s), gosranty(s) or other evidence of debe described
below and all thelr oxtensions, renewale, modifications or substiadurs. (Whee referencing she debts belaw i is |
* suggested that you include hems such at borrowers’ names, nate arvowuis, interest rates, maturity dates, ate.)
OTE DATED AUGUST 11, 1994 TO RURRIN & RICHARDS, INC. FOR $160,000.00 AND NOTE
DATED MARCH 2, 1998 TO RURRIN & RICHARDS, INC. FOR $100,000.00.

.

SS Line of Ceedit. The Secured Debt includes a revolving Ine of credit provision. Although the Secured Debt may be
pechiced fo a rere balanes, [ils Security Instrumunl will remain in effeet unl velensecd,

DO Construclion Loan. This Security Tostramest tecuret un abliystion incumed for the constriction of an
improvement on the Property.

AUST OURL © AGRICULTLMALIGOMMERCIAL DEED OF AUST OUtT AOE Pea, FILM PIU OYA NSE, ANG RIT EM CONSURIIN TVAPOSTE tpoge ¥ sf at |

 

©1094 Bachors Syrjemy, ie, SE, Chrud, MM 1-806-907-2561 Farm ANKE DTHG VMAS

 

 

EXHIBIT

B

Il PAGES

  

http://rover/ROVER/printdoc. jsp?docid=2335205 85&docpage=0&maxpages=21 12/18/2008

 

 
 

(Page 2 of 6) Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 2 of 10

 

y

 

FROM SUNION PLANTERS VAULT G18 235 4889 1999, 08-17 AGi29 KORG P.O8
7 Ber d23 Lies AC)

. advances from Lender to Gramior or other farure obligations of Grantor to Lender under nny promissory
napa guartnly, or otter evidence of debt existing now or executed alter this Security Instrument whether
or pot this Security Instrument is specifically referenced. If more Urn greg person slgas this Sccutity lostrument,
cach Granlor ageees that thls Seevrity Instrument willl secure all future advances and future obligallons thal are
given to of incurred by any one oF tore Grantor, of any ons or mott Grantor and others, All furuse advances and
ciher future obligations are secured by this Security Tostrument even tough all or part may not yet be advanced.
‘All future advances and other fulare obligations nme ‘equred as if mide on the date of this Security Instrument.
‘Nothing [a thiz Securlty Instrument shall constitute a commitment le suke additions] or future Ioant or advances In
any amount. ‘Any such commitment must be agreed to in a separate writing.

C. All obligations Grentor owes to Lender, which now exist or nny later arise, fo the extent nat prohibited by lew,
including, but not limited to, \ebilies for overdrafis relating to any deposh account agreement benween Grantor

D. on nec yuma advanced and expenses incurred by Lender for insmring, preserving o¢ odierwite proléetiny tho
Property, and its valus nad any other suras advanced and expenses Togurced by Lander woler the ternas of this
Secudity Yoerument. . . aus se ae aucuk

‘This Security Initrument will nol secure any other debt if Lander falls to give any required notice nf the right of rescission.

PAYMENTS. Grevior agrees that ell paysientr umler the Secured Debt will bo pald wheu due and In accordance with tha

of the Secured Debt and this Security Instrument. .

& WARRANTY OF TITLE, Grantor soeuhs that Grantor 4s or will be dawfully seized of the estate conveyed by itis

z Security Instrument and has the zight te irrevocably grant, cunvey and sell the Property to Trustes, in trust, wilh power of

pale, Grantor also warrents thal the Property Ls weneumbered, except for emumbrances of record.

: 4, PRIOR SECURITY INTERESTS. With regard to any other moctgage, decd of trust, sacuerdty agreement or other len

docunseot that erculed a prior ateurlty interest or encumbrance on the Property, Grenior agrees:
‘A. To make'all peyoeuls when dup and to perform or comply with all covenmnts.
Bi. To prompily deliver to Lendey any notices Ueet Grantor receives from [be holder,
1 C, Not to allow any modification or extension of, not to request any future advavees under any oote of agreentent
_ secured by the Llea document withoul Lender's prise written cousenl. ;

‘ 8, CLAIMS AGAINST TITLE. Grantor will psy all taxes, assessments, Hieos, excumbrances, Jease paymants, ground rents,
ubllUcs, and other cberges relating to the Property when due, Lender any require Grantog to provide to Lender copies of
all notices thal such amounts are dus and the seceipla ovidenciag Graulor's payment. Grantor will defend thle to the
Property agalost any cJalme that would impair the Iiea of this Security Instrument. Grantor greed to assign to Lender, «8
requested by Leandar, any rights, elniuas of defenses Gractor way have aguinst patties who supply labor of materiale to
malotain or improve the Property. .

9, DUE ON SALE OR ENCUMBBANCE. Lender may, at its option, declare the entire balance of tie Secured Debt to be
romedistely dus e=d psyabla upor, the erentius of, o eustracl for dks eteation of, any ten, encumbrance, transfer of sale
of the Property. Thix right 1s subject to the seswrictiond fsoposed by federal law (12 C.F.R. 591), a applicable, This

. covestat sbull rus wlth the Property and shall reouaia In effect until the Secured Debt ig pald in full and this Security

Instrument Is released. > %
40. TRANSFER OF AN INTEREST IN THE GRANTOR. If Grstor is aa ancity ouker than a cacarel person (such as 2
corporation or other organization), Lender may demand immediate payment 1 yoy
‘A. A beneficial Interest ka Grantor Ly gold or transferred. ‘ 4
B. ‘Thera is w change In elther the (Wanilty of nauiber of merabers Of a partnership or similar entity.
C. There is a change in ovnersbip of more than 25 perceal of the voulng stock: of a corporation or slnular entity.
| However, Looder may not denand payment in the above sinuatlous iC it fs profiibited by law as of the deto of this Security

Tostrumont. >
iL ENTITY WARRANTIES AND REFRESENTATIONS. Lf Grater {5 en entity other than a ature person (such ef
corporation of other orgerimaljon}, Grantor waekes to Lender the fullewing warranties anil representations whlek shall
continue as long af the Socured Debt remains ovtsianding:
: ‘A. Grantor is duly orgaulzed apd validly existing in the Grantor's state of incorporation or organization, Grantor is in
good slanding im all ststes in which Grantor transact busizcys. Grutor bed the power and wuthority to own the
Property and co carry oa its business as sow being conducted and, as applicable, is qualified to da so fn each, stalo
7 in which Grastor operates,

B, The executiow, delivery and performunce of thts Security lostuméat by Granier aru the obligation evidenced by
the Secured Debt are within the power of Grentor, have been duly: suthorized, have received all necessary
povernmeplal approval, and will nol violwle any provision of lam, or order of coust or govecumental agency.

t C. Other than previously disclosed in writing (o Lander, Grantor bas not changed tte mame within Ube lest ten years

1 and hax not used pny ollier trade or fictitlous name, Without Lender's prior written consent, Grantor doas not and

- - - any ofber name and will preserve its existing wane, Irade parces and franchises outil the Seeurad Debt

i i ' ‘

, 12. FROFERTY CONDITION, ALTERATIONS AND INSPECTION, Grantor will keep tho Property In good condition

{ and poke all repeire that are reasooubly, necessucy, Grantor shall nol commit ot allow any wagie, frupainnent, or

deterioration of the Property, Grantor will keep the Property fiee of noxlous weeds and grasses, Grantor agrees that the

nature of Uv occupancy and use will not substenlielly change without Lender's prior written consent, Grantor Will nol

perult any claogo in any Ilcease, restrictive covenant or easement without Lender's prior written consent. Graotor will

neufy Lender of all demands, proceedings, cluints, and actlons agalnst Graplor, and of any loss or dumage to te lroperty.

' No portion of the Property will bo removed, demolished of materially alicred without Lender's prior wyilien coment

extepl that Grantor bay the right to remove fleme of personal property comprising « part of the Propasly that become wom

or of ided that auch p I"property is replaced with other-p | property nt least equal in value t6 the

replaced personal properly, free from any. title ‘retention device, security agreement or other encumbrance, Such

| replacement of personal property will be desined subject to the security fotetest crested by Uda Security Instrument.
Grantot shall wot partition or subdivide tha Prdperty without Lender's prlee wrillem consent,

Landor or Lopder's agents my, at Lender’s option, enter the Property at acy zeasomble Hime for the purpose of inspecting

tho Peopesty, Lender shall give Gravtor notice st the ume of or before an inspection specifylog a reasonable purpose for

-

aaa J af 6
6.1016 Berkore Brrtuina, dod, 8 Che MW Te PATS) Fone ADICOSTHO ITAE as — ‘
5 4

 

 

http://rover/ROVER/printdoc.jsp?docid=233520585 &docpage=0&maxpages=21

Page 2 of 21

12/18/2008

 
 

(Page 3 of 6)

Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 3 of 10

 

 

Page 3 of 21]

 

FROM HUNTON PLENTERS VAULT 518 239 4389 1990 O3-17 16131 4930 P.89
: sane BOL at BOE ‘

the [nipection, Any inrpesllon of the Proparty shall be eodinely for Lendes's beneht aud Grantor Sail In no way rely un
Lender's inspersinn. 7 s -

3. AUTIVORITY TO TERFORWL If Grewer faila to paeform any dety or any of tha reverent comtined In Une eeu I
Instrument, Lander may, Sithoot nodes , perfarm nr exuse them to be performed. Grantor appalats Lowe Many nm
feed tn sign Grantor's name or puy amy arnoank necessicy fox pes furacapce. Lender's right to parforn for Grantor shall nat
ereate an ubliystiow 40 perform, 20d Lender's deilare to perform will nat preclula Tender from exercising any of Lender's
other Hgbla wader the Law or thls Srevittty Urvtrament. If any construction 09 the Property js Viycuntinued or mot market ss
fn a rossonuble peamnet, Lender may taka all sleps sssceasury to protect Lender"s sacarity intecatt In (be Property, inetoding

Me A NMEENT OF TRASES AND RENIS. Grantor irrevocably grants, Gunvays aud sells to Trustee, fn Irvet for tha 1
see eat ahe Lanier, x3 eiLigousl seus al ho gh tile and feterst ln and to tay ont alt: uy

eat Uelving or future Yeates, mblestes, Virraas, cuazanvles and any oiher wriden or verbo} agreements fas Ure 088 and
occupancy of any portion of che Property, iacbodlag ang extonsiens, sinawele, seédificatlone of suberttnrians
och agecteserda (all referred to 0 “Leasat"}. : .

B, Ranta, denies cayatts (all referred to us “Rentt™), [nchading but nce Hadeed to aceurity deperits, mipimam rent
percentige rut, pdditooa] vent, cenmmoa area totlnleasnce charged, parking charges. Teal egtnle Lanes. after
applicable Lous, lemranca premium contribution’, Hewidaced dumages following defaalt, capceltatlon premivms,
“lose of remix” LosUrance, paced Ieewipls, pevenued, royuhlcs, proceeds, boneted, eeemunte, contract Fights, general
intangibles, ox all righte and clalms which Grevor ray have thal in any wey pextein co or are on acequnt of ihe
ie nv teeupancy of the whole ef way part of the Properry. ‘ :

In thd event any items Usted wx Lenses or Rests ts detarmined 19 be pertondl proparcy, thit Security pemement will olan he
pogatded as 0 escurity agrearect. . .
Grantor will promplly provide Lamier wiih ate and corert cupios of atl exlating and furvre Leases, Grantor unsy collect, 4
pocehm, eod uso the Rents s@ loog wt Grantor Is not in defealt, Except for ana leans period's rent, Grantor wall not
collect in advance any Future Revi without Lender's prior widen coruent, Upon defunll, Gres will eecolve Rent" in
ust for Lender and Greotve will tw comamlngle the Rens wills eny thee fonds, Amounts collected shall by applied at
Lender's @iseretion lo paymanté oc the Secured Debt at iharrin provided, to costs of mrsnaging. protecling and preserving
the Property and to atiy nlber necedsery related expences incleding Leimder's aulonucys! feer and court costs, s
Civudus eyioos that thie asst send la lramediataly (fective buneen the parties to thi Security Tnetrarsent and effective as
to third parties on Geentor’s Anfautt when Lender or ‘lrusise takes 1 Affirmative action as preseclbed by the kaw uf the
slate where the Property {1 jooased. This wsolynuvert will xematn effectlve during any period of redemption by the Grantor
until tho Geeuyed Dabt Ie satisfied, Unlere otheewiee provided hy watn law, Granta agrees that Lender of '['vustee may ake '
actual possession af the Property wulhout commencing any legs] sodon of preceding. Actual pysscuilan of the Treperty is
7 deemed te octvr when Lender notifies Grointor ef Grantor's dafenlt and demands that Grantor afl Grantor's tananit pay all

Rent: dus ar tt become due directly to Lender, ‘[beresfier, cléver Landat or Grantor may nodfy the tevapur and degred
fret alt fulwe Reols bo pata aie Lender. On Tecelving the uolice of defialt, Grantor andoree and delwer to
Lender any paymiaste of Rents. TE Clrantar pecomer subicl ly a voluntary oF Invelentry bankraptcy, Grantor agrees dat

* Lender and Truties are ented (y revere teltef frou the eutonuatic stay in benlauptey for tho purpasa of making thle

. analgzcomnt iffaailve oud anforeraole unter etalo and iateeel ews 0

Grantor warrants that no defualt exists weeler the Leases of bay appllewtle landlord law. Gnewor alsa agrees lo rradutala,
asl er require tio teaao's to comply with, the Leases and any appheahle Tas, Grantor will prompdy aotify Lender of ony ‘
pancerpllance. If Grantor neglects or tafiens te enfaree complisres telih the teems of the Leases, then Leoder or ‘Trastes

, may opt to enforce compilance. Grantor will obtain Lender's written autborizadua befute Gramur uunvetty we sulilet,
modify, cancel, ar otharwine alter-the Lasser, to soorpl the eyrtundar of the Propasty covered by such Leaves (unless the ,
Lenres $0 require), or lo ards. comprovalis or encumber the Leases or any fama fleuts, 1 Lender aclt to manige.
protect and preserve the Troperty, Leader docs not ssmume oF become Tiakiy for iis muinteounes, duptaclaion, o1 other
Inara np damage, ererpt these rin to Lender's pres negligence or Intentional torts. Chhervise, Gravtor will hold Lender
armless and iodemalfy Leoder fur eny wd ell Webiity, Tort or dauaige Gat Loudes uney lueuy a3 # Gomequance of the
age puroeol ucder this sactlon. ;

‘ }5, LEASEROLDS; CONDOMINIUMS; TLARNED UNTY DEVELOPMENTS. Crowe syrecs w coruply with the
provislons of amy Tears If this Security Tnstrurceat $3 on a leasehold. If the Property Includes unit ina condeminivnt of @
planned unde development Grastor will perform ell of Grantor's dutieg poder the covenants, by-laws, or regulaliong of the

. cundurinturn ur plaiwwa) unit dewclupiaiit. , =
16. DEFAULT, Grantor will be in default if ary of the following accor: ‘ ‘
i = AL Any party obligated om the Secured Debt falls to mwke payment when doc,
B.A hroach of any terra or covencnt {a thls Sceurity Instrument oF any ather doaunnat executed for dha purpose of

creating, suring or guarantying the Secured Debt .

' C. The aking ws futeistilng uf any verbs) oe wrilttas septescelation, alebaucnt ot wad tavily 1 Leader that fe [alsa we

ireorvect ii any muterial reepect by Greater or pay pérton or teaity oblixated on tha Secured Dabty
D. The death, distoleden, or Inselvency of, zppolnmnent of a recelver fox, or upplication of agy debtor relief law yo,
Graréur of auy other perma er entity ctligaled em the Sesured Debt;
B.A good filth belief by Leader'at any Huse that Lentes is Interura wih respect to any person of entity obligaud on
tha Secured Debt or that the prospect of any payin te lmpstred of the value of the Property {5 [mapalred; ‘

F. A materlel adverse change 1p Grantor's buslncss inchading ownership, managemert, and fiewacial conditions, whieh’

Lender in [is opinion ballewes impairs the valvs oF the Property or repayment of the Sucured Debi; or ‘

’ G. Any Loan prodocds ave vend fus a yutpous that ell couilyte to euansive wevndun uf highly ssulibte Tana at boy the .

coarsest wetlonds to produce ait agricultural commodity. a5 further explained in 7 C.F.R, Part 1940, Subpart
. 1 i.
17, REMFDIPS ON WREAULT, In sore Entances, feders] and atste lnor will requint Linder to providy Orantor wilh 1
a » ae spe crone. et iat ar se ce ee fr fro aciont. Sublect 18 ae inne :
‘. i may © era T eht and forec! this Seti potramant 7 i
+ Gres In defeat, serene trea manner piece by Bor it
At tho option of Leadee, all or any of the a Rea and char, scerted Fatevest aged guuliaci,
fromediaely doe and payshln, after er oe cans hy ee he the ee t a eS
thereaflos, Ta additiou, Leder shall be cuililed 1 ull the recuedict provided by lnw, the terms of the Secured Debi, this

 
 

age Ber
©1908 Darkire Srutema, Ha, Mf, Cheat MA [SOOT ITN Tom saree OTS BITES z

 

 

i

http://rover/ROVER/printdoc.jsp?docid=2335205 85&docpage=0&maxpages=21 12/18/2008

 
 

(age 4 of 6) Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 4 of 10

 

Page 4 of 21

 

FROM TUNION PLANTERS YRULT G16 2359 4969 1999,.08-17 16132 #990 P.1o
.

” ene S284 tei 02

° ' %e .

>

ecurity Lot trument and any related documents, Including wiibout Limbtalicn, tho power to sell tha Property.
it thera is # defeult, pind shall, In addition to any other permllted remedy, at tha request of the Lender, advertise a
sell the Property a3 © whole or in shpureté parcels xt public auction to the highest bidder, for cash and convey Sbsuldte Ul
fren and clear of all right, Ue and Interest af Grentor at puch time acd placs 2x Trustes desigaates, Trustee shall give
! notice of ante including the tine, terms and place of sale and a description of thi Property lo be sold as required by the
‘cable law ia effeel at the time af the proposed sale.
Upon ke Property end to the ees pol probibited by law, Trustes shall make ani deliver & deed to the Property
sold which conveys absolute title to the purchaser, snd afler first paying all fees, charges and costs, shall pay to Lendec’all
5 advenced for repairs, taxed, | lies, and prior and interest thereon, and the
fpal andl interest on tbe Secored Debt, wayne —— if 7 ee et purchase the Property, The
deed of conveyance shall be prima fac eo ‘or .
Seder we distinct, cache aud not exclusive, and the Lender ds eatltled to wil ramedies provided at Inw or
equity, whether or et expressly set forth. ‘The acceptance by Lender of amy sum in payyment oF partial payment op the
Scoured Debt alter the tinlence le due or is ‘accslermod of after foreclosure proceedings are filed ghall nat constitulo 4
waiver of Lander's right to regulte full gad complete cure of any exlsting default. By not oxerclsing may remedy en
1 Graotor's default, Londer doer nol waive Lender's right to Inter consider the cvont » Foul 1f i continues oF happens
ge
18. LEPENSES; ADVANCES ON COVENANTS; ATTORNEYS’ FEES; COLLECTION COSTS. Except when
prohibited by law, Grantor agrecs lo poy ait of Londes's expenses if Grantor breaches any covenant in thls Security
Jnstrument, Grantor will also pay ob demand any arooudt incurred by. Lender for insuring, Inspecting, preserving or
oiherwise protecting the Properly nod Lender's socurity interest, These expenses will bear Interest From thu date of the
paycoont until ppd Jat full at the highest Interest rate [a effect «2 provided n the terms of the Secured Debt, Grantor ugrocs
' to pay all costs and exp { d by Lender in collecting, enforcing gr p ing Lendec's yiglits and rermvcdies wreler
(hic Security Insoument This amiovnt sy gnclade, but is not limlted to, attorneys" fees, court costs, avd other legal
expenses. Thix Security Instrument shall remain in effect until released. Grantor ageees to pay for any recordatlon costs af
much release. =
a ERRONEUOITAL LAWS AND HAZARDOUS SUBSTANCES. As vsed in thig sectlon, (1) Enviroamental Law
rises, without limitation, the Compreheastve Envi ral Response, Compenselion und Llabliiy Act (CERCLA, 42
ULS.C. 9601 et seq), all other federsl, slate ‘and local Jaws, regulations, ordinances, oul orders, atlerosy general
. _ oplulons or Interpretive Tetters concarning Lhe poblic health, safety, welfare, environment or & berurdous substance: and (2)
Hazardous Subslenes means any toxle, radioactive or hecardovs materiel, vaste, pollulaat of contaminant which, has
characloristies which ronder the rubstsnce dangerous or potcotially dangerous to the public health, safety, welfare or
exvl t. The terca i Tied without L Teaats any Tost defined os “h rT [el," "toric I, =
"herardour gute,” “b a "or" goluted hy ” under any E: 7 tal Law.
‘Grantor represents, warrants aad agrees that .

A. Except ag previensly disclostd end weknera lodged in writiog to Lentz, no Mazardout Substance has bean, is, or
will be loented, transported, manufactured, tested, refioed. or handled by any penioa oa, under or about the
Property, except in the ordinary course of bush and lu atrlet eoorpllauea with all wppticable Envirerimental Law,

B, Except as previously disclored and acknowledged je walilog ur Lendef, Grantor has not and will not came, = -
esnisbute to, or pettalt the release of euy Mawstdous Substinee on the Property. ‘

C. Gractoc will Immediately novify Lender if (1) = release or threstened ecltase of Hazardous Substance occurs on,
under or about the Property or migrates or Oucalens to migrate from nearby property; er (2) there [sa violation of
soy Envlronmental Law coneeriag the Property, In such an evert, Grantor will take all ooeessury remedial action

; In accordance with Eovironmectel Law, f :
D. Hxcepf ar previously diclosed and sckuowlsdyed In willing (o Lendes, Grantor has no knowledge of oF reason ta
ellebe there ds any'pending or threatened Investlgetton, claim, or proveeding uf any kind relating to (1) sny
> ‘LMazardous Substance Jocated on, nader or about the Property; or (2) ay violadon by Grantor or any tenant of any
Puvironmental Law, Graptar will immediately notify Lender in writing ds soon as Grantor Las reason to believe
there is any such peoding or threatened inwestigalion, claim, or proceeding. Jo such an evant, Lender has the right,
" but not the cbligaton, to particlpale in eoy such proceeding Including who right to resuive copies of any documents
relating to rock proceedings, ; 7
B. Except s# previously dicclosed and acknowledged in wriling to Lender, Gramor and every tenant bave been, ore
and shall zerala in, full compliance with apy applicable Environmental Law. : \
F, Except as previously disclosed and acknowledged In writing fo Lender, there are no underground storie tanks,
private dutips or open wells located on or under tha Property and np such tank, dump of well will be added usless
y Leader first coorants in writing. .
G. Grentor will regularly Lospect tho Property, monites the activites and operations en the Property, and confirm that
all pecmlts, licenses or approvals required by auy appli bla Envi 1 Law ara obtained and complied with, !
H. Grantor will perms, or cuuso eny lenand lo permit, Lender or Lender's agent to colsr aod laspect the Property anil
\ roviow all recorda at any rexsonable time to determine (1) the existence, location and garura af any Hazardous :
Substance on, under or about the Property; (2) the existenc, Iecatiog, natura, and maguitudo of mny Hazardous
Substance that has been releasad on, ubder of chout ths Propemy; or (3) whether or oot Grantor and any tepant arc
{a conpliaace wilh applicable Envikoumental Law. r :
1. Upon Lender's cequest and at any tims, Grantor agrees, at Graalots expense, lo ongago a qualified enviconmertal
engineer to prepare si environmental audit of the Property and to submit the cesults of such audit to Lender, The
choice of tho onvironmental engimer who will perform such eudit ls subject (o Lender's approval,”
J. Lender bes the tight, but not rhs oblizstlon, to perform any of Grantor's obligatlons under iis section at Grantor's .

 

 

 

cape. , *
K. As a consaqusacs of asy breach of any repesseniation, warranty of promise toda in thie section, (1} Grantor will
Indemally and bold Lender apd Lender's successocs or acsigus" hanpless from se one a eee sine:
ds, Habiliies, damages, cleanup, resp aod diation casi, peaxities and axy locleding without
Hedeation all coats of litigation and altorneys’ foes, whlch Lendey and Lender's successors o assigns tay ausiaing t
| 3 pm (2) etaaeatel were Lender may release this Security Instrument and lo mlura Grantor will proville
Lender veith collatera] of at Ieast eqaal valos to the Property secured by this Secnslty Instn with ij
| to any of Lender's rights uader this Security Jostument. 7 ” " a i aa

a

. tape dos
FDS Cahors Bystetd. Wt, FU CMM 8 TEAL) Fore AUICOOTAO TIA

 

 

http://rover/ROVER/printdoc.jsp?docid=233520585 &docpage=0&maxpages=21 12/18/2008

 

 
 

(Page 5 of 6)

Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 5 of 10

 

 

FROM VUNIDN PLANTERS VAULT Big 279 4909 1999, 00-17 16633 A950 Pil

, , sor Gadd itr KOS

tnd of the language eootalael inthis Security Anstrumens to the contrary, the wecuns uf this section
* Sales A reciese or xtifuion of ils Security Fasteavent segardlers of any pasege of title to i
oc any disposition by Lender uf eay or all of the Property. Any cleime nud defrnses tn the coulrary are

‘ aralved, : - : -
a er guttoe uf any perdiag or tircaroned sation, by private or ra ic
= een oe owe satay ee durowgh condemwstinn, eminent domath, or any other means. pier
eulbortras Jeander to Jnterveos In Grantor's ume In amy of the above dtseribod acuas oF —_ a ocslgne “
Lender the proceeds of any avrard o¢ clubs for damages connected with a condemnation of other thing # arg pant
bf (bo Puupeaty, Sock proceeds shall be oces|dered papmunde tri) wil be upplled as provided In us sense a

This acciqnaitat of proeeeds fe subject to the terme of any price smustyage, deed of srust, socurity agreement

document.
INSURANCE, Grantor agreec ta raaletein irene ped ws Sotho!

au A Gratton wal Lose the Propene? Inewred syeluit loss by Fire, flood, that and other heande and sicie reatonably

aupuctated wlth, the Property dao to {te type and location. ‘This inourance shall bo mamlasned fei the amounts tnd fur
tha poriods that Lender requires. ‘Ihe tesarencs eurier providlog the lreuewsce shall be chosen by Gramior ahst
wo Lendes“a approval, which wlall pot be unrenzarably saihheld, TE Grantar fails tn reaindida lhe coverepe deen
above, Laver pay, 41 Lander's optian, elvain covernge 10 prowect Lender's riphes bn the Property weuanding to the
turms Secunty Instant. a
AN ches ee wed venwels chal bo seceptable to Lente and dhall include a standard “moruage clawse’
oad, here applicable, “eed pays eatse.” Uragior shall tmmedocely noilly Leula of eatxellation or termination
of the {nsuranca, Leeder strait have the right to hold the pellicles and reaewals. If Lender reqpviers, Grantor shall
eecedlsily give te Landar of recwipix of prid teemioms and resent nouces: Upon lass, Ganpior stall ylve
Immediate nolice (othe insurance cartier and Lesser, Lender tiny tude patof of loss if pot msde ienrotdiately by
Orewue *
Unlose otherwise agreed fn writing, all insurnace proceeds shall be applied to renorartos Or reqatlt uF the Propesty
7 orle the Seeured Deby, whether ar mut thea dae, ot Lender's option, «Any application of proceade to privelpal shatt
i not walend'er poctpons the dus dale of aehoduler| payment noe change Oe eniount of any payments, Any etceas will
be paid to the Grawor, Uf the Fropery is wquhied Ly Leeder, Grantor's right to any [rcuranea potielar and
prececda resulting from damage 18 ee eopsky before tha sequigiainn ahall paxt to Lender to the extent of ihe
' , : activa’ Debt lrvmediately betore the seqolntlos, as
3B, Granior agrees ba ywintalu comprehensive gepecel Fability fasurenes paring Lander an an additonal Lavwed in an
I ansount seceplabla lo Lender, [pmring ayainat claima writing {ror aay accident or cecurrence ino on the Froperty.
i. Urmptor agrect (a mafotaln rendal [oss-or beestecss fheertmplaat hauieuce, a5 required by Leoder, in wn eniwunt equal
to at least coversgo of and ytes's debt corvica, and required evcpow account ae prvcite (if agrersd tn paqarately in
wriring), Under a form of policy acceptable lo Lender,

22. ESCROW FOR TAXES, AND INSURANCE, Unless olereie: provided in & caparste agreement, Graotor will nol be

; required ta pry to Lender fits foe teens wed Incirince fn escrow, '

23, FINANCIAL REFORTS aN ADDITIONAL DOCUMENTS, Gremwor will previde to Lender pom request, any
finaouiel guterteed cr fnformafion Landon may detun ratcenahly teeescrry, Grantor agrees lo algn, dsilver, aed tile any
additinnal documents or etriifcetlons Gut Lender ouy collider cecessary © pecfexl, cmtiwe, ad preserve Grantor's

I obligations undcr thla Seeutty Instrnont cod Landers fits ealus on the Property. .

74, JQINT ANT TNDTVIDIIAL VAULLILY) CO-SIGNERS; SUCCESSORS AND ASSIGNS BOUND, all dudes under
this Security Instrunavnd are Julnt nod [ialivideal. Te Grantor sips thls Secunty Tnstrament but docs pot sign mt cvidenca of
dobt, Grantor dose so only to mostgage Grantor's insersit in the Property to azeure payment of they Sacutel Debt and
Granlor does not apres to be personally able on the Seewred Debt He this Security (uarrument Secures @ quarenty benwesn
LewJei mod Grantor, Orantor agrect be waiva any rights that may prevent Lender from belagieg ony actor oc slaiotagalae
Grantor or any party Ledebied under sha obligation, Then righte may include. but are nol lualted to. any apti-deti¢lency or

, . onetcilon tawa, Grantor, epiees chat Leoter and any party Ww thle Seually Tegiuiiant umy extend, iatify or neko any

change La die terms of thle Security Lectrwutat or any evidence of dabl wilhout Grenlar's consent. Such # change will mot
raleare Grantor trom the terres of Lhus Secority Instrument, The duties end wereflts of this Securiey Insreumers sll bined
and beneflt the sveceazors an exsigna of Grantor and Tatder,

26, APPLICANLE LAW; SEVERARILITY; INTERPRETATION, Thi Security Insteument is cowarned hy Mo. Hew,
Stats, Stat, $483,039 neal tho Lows ul We Jurldiellens fu whdcla Leudes iy lucwtaa), cxcopt to ihe extent ollsowlse required
hy the fava of the Juriedicdon whara the Propirty {t Joestad. Thiet Security Instrument ie completa and fully Integrated.

. ‘hus Secunly Trstedmonl may not ba amended of modified Wy oral anreemeat Any stcvon in this Secerily Trttrument,

Ainchimouts, oF ay aprocmopt Teluted ty the Secured Debt that coullicts with applicable taw wil] not ho effective, unless

that lew exprestly ae Implledly permits the wertallona hy wrillhn agreement, TF any section of thle Seondty Texnument

cannot be enforced accurdiog to Iu tennd, Cat socdua will be severed vod will nut wffeck Us efonyexbilliy uf tre
verarinder of this Security Insiimant, Wlenaver vied, Oe cingular shall inatude the pharab and tha ploral the tingwlar. The
capdons and headings of tbe pactiona of chis Security Instrument are for convenience unly whdere nat to ba used to

Ped bey or doling the terms of this Secerity InsLeiment. “Cme {1 of ye cssenes {In this Seavrity Instrument.

26. RICCRSSOR TRUSTER, Lender, at Cender's aplinn, may from tima wo,fime present an affidavit, stating the fects, to tha
tireul court of the eusaly whego the Prupetly Ii luculal, Tho wort iney the sppulnt « suctenur tate, The nevenur
truntes, willioul conveyance af the Property, shall cusoeed to all the title, powar and duties conferrad upon Trustee by thin
Secunty Intirument and appHeable Lew.

27, LAGE OF TIE PROLERTY, Tiuiee Levy forsee the Property to Groydve util thts Seousity Tosti uannouk te ville
qalished and relcased or unt! thera ie a default imder ihe provisions of this Security Invirumert. “The Property is teaced
pan tbe following teu sind ctaalidouss Greulds, al evcuy perdu clafindag au Tulerest La ut possessing dhe juopenty 1
any partat li, shall pay rant doghng the tern of the lnaia for gos cent per menth, puywbls on demued, and withour nolice or
Gerunan! shall and will surreader peaceable posxtailon of ce Fropery to Yrusiza upon defeule ot 1 the purchaser’ of tha
Property at the foreclopure cal. ‘

28. NOTICE, Voters otharwite requiced vy law, any gotlce chal be piven by Ushvering il o7 by manmg it hy test class ensil
do the appropriate posty"s addruca ont page Poof thie Saructy [retramant, or to any edser addresa dealgnated La waidng,
Nobees to nna grantor wlll be deemed (0 be notice to all prantors, .

, 2D, WAEVERS, [xcept to the extant prohibited by law, Cuaatos waives all xpprvserent wird hormestewd exemption rights

valating ta tha Property.

 
   

dpapge Rat Rt
1 VINE Weokern Spr tarey, bt, Bea Clr, HH [ROR PPF-TIEDL Fors AGKDOTMG VIE —— ee —

   

http://rover/ROVER/printdoc.jsp?docid=2335205 85 &docpage=0&maxpages=21

Page 5 of 21

12/18/2008

 
 

(Page 6

of 6)

Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 6 of 10

 

FROM fUNTON PLANTERS VAULT Gig 239 4989 1999, 00417 16134 Heso0 P22

Oral

Bes S23L rer Od

énts or commitments to loan money, extend credit ar to forbear from enforcing repayment of

(Grantor) ond
ud romlses to extend uc cenew such debl are nol enforcenble. To protect you (
a ee uae mlsunderstanding or deappeeeets any agreements we reach covering such mallers

ure contulned in thls writing, which ls the complete an

tof ihe age C between us,

as we later agrée In writing to modify It. 3 .
sigunronass by asin cae, Grantor ane to the termay and covenants contained In this Security Instrument und in any
atchments, Grantor

‘alsa acknowledges recefpt of a copy of this Security Insbrument on the date stated on page 1.

  

 

 

 

 

Entry Names « (euenniaresroresennstutgoresouvessnaganearns
Giguere) ‘ au}
(Signacare) ° . (Gatey
Gedo}

 

 

FiReee y Sipuaioce sly qlee take Cy af Se Leck Give), Cherduv’s Signsoore + Only requlted tin the City of St. Leal} oan

.

 

ACKNOWLEDGDIENT:
STATE OF sercereeck EARN OLS statesmen, sesente sn RRMUEYOR arsesee ree ORM A Remgsessnsrneesseratesessaanaens oe
ch.

o®

Aatquerted pee,

a Caly Repleed
* tee Cael

Lae}

mire
Atreort lad poeeh
= Oalp Banged
ode toy
Slab)

Onihir eee EE seopsasene day OE seneenttSE! CT eee cessosersny HEFQr® Phe eppenged. 2D ‘TIGUE:,, PRESIDENT tpeenreepaeaveananity

KE vw re Brows to bo the perdoets) devecibed fa, and wha adeculed the foengolag Snstremteal, wed ecknawtedged tht APY cu sssprsssnee
aad Whe Bard BE ANA eeecaanatereere vues feue ach end dad, . a

Gi ma known, wha, belag by ma duly overs dd exy that edhe Js ube secraaeants ER ASTATAD E casasessvsnmesaneseateeenae MHA

of wannftEEan,€ Richards: Ings lary ok Dube of Ta)

‘acd chet tho seal affixed to foregoing Irutrummect 1p the eprporote nen! of s4ld eerparulen or asjocieton, and yh wld jarwoment wat aligned. |.

irl poll. Js beulf of iajd corpomiion of asvetiaica by vuthoriy of ha ‘hoard of directors oy tmuaites, acd alg *

 

 

 

 

 

  
   
   

  
   

 

 

sonnet ee So sund j yo bes the Grea ach and eat corpormtion'or aascel lon,
1 te emg pervomally kaon, who, being by me duly ewora did wey esl woe Li Whe soseneeceseeesers PCEED LOIN ccaneeassenintanees THOM
OF cecstsretsnteee nm SHANG. BANA. Fn lo of tens a1 Trdg
od Drak auld tacwyatat wae dlgeed apd tailed in bball of aald corporation or nusccinion by euibarly of ia beand of dirtciort ot
tyvglst," and tad weer en Lenagetamiemensaronmennee wcknostedged wkd inuaumint to be Ure Sree act and deed of old
cocyaruibon or asseelaiiog ned that mld corpotsilon oF Zrijon hae pa corporat wal,
al certo . . .
My arian oo ORRICLAR SEAL indcibo.0,, Calon
. SMICHELLE A DOCKINS eat sh Sette AL ne AES

. BR HOTANY Fuse, sTaTe. ar , f ‘Glaury Ply)

STATE OF seveom CVRRMSION EXPIRES O78 ons OF sen sistmenenantiiamnmemareimemate) Bf
‘On itha dey of pefora me appanred

 

LL to ma Lacrwa to be the petoon) descebed In and wha exacuted whe Corcgolay Inaruroent, and ackiowtedged shat uid

 

recent see UR RRS Bares anes nsennn etn terest (rea nck and deed. . -
(0 to ms personally known, whe, belag by coe duly evern did say thas edhe Lethe NF a cite jana aa veventsavsnsess (TA
of lees af Reece as Hail

 

aid thet (ha taal eftieed to foregoing instnienere is the covporsis tual af ald soggotaiton Or agunclatign, und Uned sold Ineirarmang sua aligned
pnd eeated In tebalf of seid ceepormlea) or pevacistion by auborty of tle bord uf direciacs or wusueed, and asld

 

A ald, ta be the free ach and deed of sald corperson er sascelaon,
1 co ona porsonally known, whe, being by cot daly rece did xy haat efliw 1 ho sassesseneeesenatessnonensevenyenessersnansensnanayearensessces (MuapeD
of 1 hel met

 

dred thatseadd Lnvirvioant Wee digned and tated in, babulf of afd eorpotetlon of smogithen by authorily: of ite based of directors of

Qoustuna, amed cal scsssncssusenesteeeeeeneronrsiesbteatansetieentenemeerens wnewiedged tld fnstumers to Ge the Gee at and died of eld
ponailon ef ation and thas esld corporation ot exrbctusl paris sal,

My conwmiudon expires:

 

{Sead} ‘
: CHetary Doble

 

 

STATE OY
AGE cosvscsvenssesstsscoreece Uap GF sevseccesansssoennngvarraneneesererarg DEFOE MMS ANNEATEA
TT to ms persontlty knows, who, bring by mm duly sworn dd vay that 24 Leis soso
or - pMama of Va loase ae aiey)
and thet the neal affixed to foxayolag tnatrument is the coxporae seal of rel eorporallan og sticelallon, wed that tald Lrutrutrend was aigned
and vealed fo beholf of ssid corperaGon or avodulon by eahorty of tu board af djrettocs of turers, sn) vid

i Neditd sid 1 to be the fee eet ond deed of neld eorpazstion oc mitocintion,
to as parsorally Srowa, who, belng by sa Aly wihwen Gid ay diet bv 16 wie voressoseseerssnesrssencaessercessusiceceeeneresenserees TROD
or Ciiaw ot Balers of Ballad
and that-sald tauieaasent was signed and sealed In bekalf of sald cosporstlon of ancoctulon by suthorily of ha boacd of dircclore of
treviees, and wld ‘ dycd said 1 to be the dee ect and decd of wid
corporation or ersocladan and that mld cotpocation oy sctocletion har na corporile mat.

 

 

 

 

 

 

 

 

 

My commlsdos axplres;
Bah
. (Qetuy Mate)
tow a ty, SP
B1UDE Backare Byowent, lot te Che, WN ATID Keer AQICODTMO STINE ye ra” vt hes z oF eget ol
. wig ine ae nae

 

 

hitp://rover/ROVER/printdoc.jsp?docid=233520585&docpage=0&maxpages=21

Page 6 of 21

12/18/2008

 
(Page 1 of 4) Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 7 of 10

¢ v eee
qa” og!

MICHAEL T. COSTELLO
RECORDER OF DEEDS
BELLEVILLE, IL
RECORDED ON
05/28/2008  07:50:00AM
RHSP FEE: 10.00
TOTAL FEE: $42.00
PAGES: 3

 

 

RECORDATION REQUESTED BY: 9
REGIONS BANK
PO BOX 2224 Loe SESS BD!
BIRMINGHAM, AL 35246 .

WHEN RECORDED MAIL TO: fai ia 403
REGIONS BANK
PO BOX 2224
BIRMINGHAM, AL 35246 State imposed

SEND TAX NOTICES TO: Surcharge

Renta i ;
REGIONS BANK | Housing surcharge: $10.00

BIRMINGHAM, AL 35246 FOR RECORDER'S USE ONLY

Ma REGIONS a

‘

MANIEIP ATION OF DEED OF TRUST

FA

1

THIS MODIFICATION OF DEED OF TRUST dated March’20,° 2009, is made and executed between
KURRIN & RICHARDS, INC.,, whose address Is 225 S JACKSON ST, BELLEVILLE, IL 62220
("Grantor") and REGIONS BANK, whose address Is PO BOX 2224, BIRMINGHAM, AL 35246
("Lender"). :

DEED OF TRUST. Lender and Grantor have entered Into a Deed of Trust dated March 2, 1998 (tha “Deed of Trust") which has
been recorded In ST CLAIR County, State of Iilinols, as follows: ah

In ragerd to that certaln promissory note dated 03-02-1998, in the original principal sum of $200,000.00, and to secure the
payment of the Original Note, Grantor made, executed and dellvarad that cortaln Dood of Trust or Mortgage of even date
therewith and In the same principal sum as the Orginal Noto, which deed of trust or mortgage Is recorded In Book or
Instrument number 3231, at Page 799 of the public records of ST. CLAIR County, ILLINOIS,

REAL PROPERTY DESCRIPTION. The Deed of Trust covers the following described rea! property located-In-ST CLAIR County,

State of Ilinots: 4 o\ud O03

SEE ATTACHED EXHIBIT *A' ,

The Real Property or [ts address Is commonly known as 225 S JACKSON STREET, BELLEVILLE, IL 62220. The Real Property
tax Identification number fs 0B-27-0-105-034,

wa ,

MODIFICATION, Lender and Grantor hereby modify the Deed of Trust as follows: - ‘ 5 m2
EXTEND MATURITY DATE: Whereas the Note has « present principal balance of $159,806.66, and the Borrower Ts the
obligor under the Noto and the Grantor.Is/the grantor undor the Deod of Trust or Mortgage, and Reglons Bank Is the owner
and tho holder of the Note and Deed of Trust or Morigage; and wh the Bi and the Grantor have requested to
extend the maturity date of tho Deed of Trust or Mortgage. Tho present principal balance of the Note ls as stated above and
with the new maturity date of the Renewal Note Is 03/09/2014,

CONTINUING VALIDITY. Excapt as expressly modified abova, the terms of the original Deed of Trust shall remaln unchanged and
In full force and effect. Gonsent by Lender to this Modification does not walve Lender's right to require strict performance of the
Deed of Trust as changed abova nor obligate Lender to make any future modifications, Nothing In this Modification shall
constitute a satisfaction of the promissory nota or other cred[t agreament secured by the Deed of Trust (the "Note"). It [s the
Intention of Lender to retain as liable all parties to the Deed of Trust and all parties, makers and endorsers to the Note, Including
accommodation partles, unless a party Is expressly released by Lender In writing. Any maker or endorser, Including

dail ‘kers, shall not be rel d by virtue of this Modification. If any person who signed the original Deed of Trust
does not sign thls Modification, then all persons signing below acknowledge that thls Modification is given conditionally, based on
the representation to Lender that the non-signing person consants to the changes and provisions of this Modification or otherwise
S not be released by It. This waiver applies:not only to any Inlllal extension or modification, but also to all such subsequent
actions.

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MODIFICATION OF DEED OF TRUST AND
GRANTOR AGREES TO ITS TERMS. THIS MODIFICATION OF DEED OF TRUST IS DATED MARCH 20, 2009.

 

04

 

 

ZZ6S + 2UIL

 

 
(Page 2

of 4) Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 8 of 10

 

Ns

 

MODIFICATION OF DEED OF TRUST
Loan No: 37880553000000030001 (Continued) Page 2

 

 

GRANTOR:

KURRIN & RICHARDS, INC.,

vagal ce Aa?

    

 

"

CORPORATE ACKNOWLEDGMENT

STATE OF t \\ SSnun )
C | )ss
OF Ss. f r.

)
On this oa ( 2 day of March __ 20DS 5 befers me appeared LEO TIGUE JR
and to me personally known, who, being me duty sworn, did say that they are
—_—_——— Cf KURRIN & RICHARDS, INC., ard of KURRIN &
RICHARDS, INC.,, respectively, and that on behalf of said corporation, bys of Its board of di sald LEO TIGUE JR

 

 

.

and VERINOCA J TIGUE acknowledged saki Modification to be the free act and deed of sald comoration.

  
  

 

MARILYN T. MAZZONT
Notary Public » Notary Seal
My Commission expires) ee
My Commission Expires 02-13-2013
Commission # 07406668

 

 

 

 

a
LENDER ACKNOWLEDGMENT Ane

STATE OF Ka 550404 . )

Coit or Sr Louie _

OF
Se 4
Bidar tome met tN rasamrridl Otis ar peek

o GIONS BANK, and that saki corporation has no corporate HR ops at said ees Oe °F
*

 

 

a such corporation by authority of Its board of directors, and sald
sald Modification to be the frea act and deed of sald corporation.

Notary Public

  

 

MARILYN T. MAZZONI

My Commission expires: nny ame - or Seal

St. Louis County

) My Carimission Expiros 02-13-2013
Commission # 09406668

 

 

 

 

RG. 1907, 2009. All Rights Reserved. - MOAAL

ending, Ver. 5.41.20,301 . Harland l a |
KACFALPLIG202.FG TR-281717 PR-CMO7

 

|

 

 

 
 

(Page 3 of 4) Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 9 of 10

 

a

a
,

+

 

Exhibit “A”

THE FOLLOWING DESCRIBED:

LOT NG, 15 OF "ABEND'S 1ST ADDITION TO THE TOWN (NOW CITY) OF
BELLEVILLE"; REFERENCE BEING HAD TO THE PLAT THEREOF RECORDED IN
THE RECORDER'S OFFICE OF S®, CLAIR COUNTY, ILGINCIS, IN BOOK OF
DEENS "T" ON PAGE 195,

SITUATED IN TRE COUNTY OF ST, CLAIR AND STATE OF ILLINOIS.
BEING THE GAME PROPERTY CONVEYED TO KURRIN & RICHARDS, INC. BY
DEED FROM FRANCES E. SHNDEPUR, A DIVORCED PERSON RECORDED
11/20/1985 IN DEED BOOK 2620 PAGE 521, IN THE OFFICE OF THE
RECORDER OF DEEDS fOR ST, CLAIR, ILLINoOrs.

TAX IDW 08=27-0-105-034 vA

 

 
(Page 4 / of 4)

Case 19-30460-wva Doc 63-2 Filed 10/10/19 Page 10 of 10

 

r

A

wt

eee F

 

 

 

 

INDEXED

 
